NOBLE, Justice (dissenting). I am unable to agree with the majority that this is a case of conflicting evidence presenting a question for the trier of "the facts, or that under the undisputed facts of this case, negligence and proximate cause were questions of fact to be determined by the trier of facts. Actually none, of the testimony is in conflict. ' The majority opinion sets out a summary of the essential testimony. The majority agree, even though Montgomery’s view was unobstructed, he did not see the plaintiff’s truck prior to the collision. They also agree that the driver of the truck stopped before entering the intersection and saw the Montgomery car approximately 300 feet away, and thinking he had time to cross, proceeded across the intersection. The majority erroneously, I think, place reliance upon the truck driver’s testimony that, looking at it with hindsight, he evidently underestimated the speed of the approaching Montgomery car. The result by the majority is reached by applying a rule of the road contrary to the applicable statute and to the rule announced in Nance v. Janser, 77 N.M 714, 427 P.2d 238. The majority decision rests upon: “After observing defendant’s car, and not knowing its speed, the driver never looked at defendant’s car again. Looking straight aheadj he proceeded into the intersection with a heavy duty vehicle that ‘doesn’t have the pickup that some other pickup has.’ ” The rule announced by the majority is simply that the driver of a vehicle approaching an intersection from the non-favored direction proceeds into the intersection at his peril and must, at all events, continue to keep such a lookout as to insure his being able to safely cross ahead of any vehicle approaching from the favored direction. That requirement is clearly contrary to § 64-18-29, N.M.S.A.1953, which, so far as pertinent, reads: “(a) The driver of a vehicle shall stop * * * at the entrance to a through highway and shall yield the right of way to other vehicles which have entered the intersection from said through highway or which are approaching so closely on said through highway as to constitute an immediate hazard, but said driver having so yielded'may proceed and the drivers of all other vehicles approaching the intersection on said through highway shall yield the right of way to the vehicle so proceeding into or across the through highway.” The majority’s holding is likewise directly contrary to the intersection rule announced in Nance v. Janser, supra. This decision also grew out of an intersection accident, and the respective rights of the parties at an intersection with a through highway was stated thus: “After looking to the right and to the left, if he [the driver required to yield] saw no vehicle approaching so closely as to constitute an immediate hazard, he had the right to proceed. The driver of the southbound vehicle [the car approaching on the through highway] did not see Rallies’ car before the collision. She should not have proceeded into the intersection.” (Emphasis supplied) Section 64-18-29, supra, expressly grants to the driver approaching from the non-favored side, who, having stopped and looked, does not see an approaching vehicle so close as to present an immediate hazard, the right to proceed across the intersection. He is no longer required to continue to look, and, in fact, I can see little purpose served by continuing to look after he has entered the intersection. If, acting as a reasonable person, he thought the approaching car presented no immediate hazard, he then has the right to enter and continue across the intersection. The driver of the car approaching on the through highway then must yield the right of way. Section 64 — 18-29, supra. Thus Janser correctly interpreted and applied the statutory rules respecting the relative rights of drivers approaching such an intersection. Annot., 173 A.L.R., at page 1040. See, also, Beyer v. Montoya, 75 N.M. 228, 402 P.2d 960. It is apparent that the majority attach great importance to the trial court’s finding of an absence of skid marks left on the pavement by the Montgomery car as indicating a lack of excess speed. Absence of skid marks certainly does not support a view that he was not traveling at excessive speed it is evidence only of the fact that the brakes were not applied. The majority have clearly pointed a logical reason for the failure to apply brakes; they agree that the undisputed testimony discloses that Montgomery did not see the truck prior to the collision. Absent something to place a reasonable person on notice of excessive speed, the driver of the truck was entitled to assume that the approaching car was being driven within legal speed limits. In my view, a reasonable person, observing an approaching car 300 feet from the intersection, would have a right to believe he could safely cross the intersection. My quarrel with the majority does not stem from a different interpretation of conflicting evidence, but from the fact that the majority have, in my view, erroneously applied the statute and rules of law, respecting the rights and obligations of drivers of motor vehicles approaching an intersection with a through highway, to uncontradicted facts. Disagreeing with the intersection rule applied by the majority, I dissent.